703 N.W.2d 188 (2005)
People v. Dansby.
No. 128757.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 128757, COA: 251732.
On order of the Court, the application for leave to appeal the February 17, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, and in light of the prosecutor's acknowledgment that the trial court was without authority to set aside defendant's initially imposed sentence for second-degree murder, we VACATE the portion of the judgment of the Court of Appeals that denied sentencing relief and REMAND *189 this case to the Wayne Circuit Court for correction of the judgment of sentence consistent with the initially imposed sentence. In all other respects, the application is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.